DETAILED ACTION
Claims 1-3 and 5-20 are pending in the application. Claim 4 has been cancelled. 



Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 

Response to Arguments
3.  	Applicant’s arguments, see page 8, filed 12/21/2020, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
4.  	Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
An electronic device, comprising: 
a first camera; 
a second camera; and 
a processor configured to: 
obtain a first image using the first camera and obtain a second image using the second camera; 
determine depth information corresponding to an external object, using the first image and the second image; 
when properties of the depth information meet a first specified condition, 
connect the depth information with the first image and the second image, store the first image, the second image, and the depth information in one file using a specified format, and provide a refocus function when a request is received; and 
when the properties of the depth information meet a second specified condition, skip the storing of the depth information in connection with the first image and the second image.”

The closest prior art of record relied upon is Du et al (US 2018/0231885 A1) which discloses an electronic device which captures a first and second image using a first and second photographing unit and synthesizes both images based on imaging information between the first and second images. Han (US 2017/0150067 A1) further discloses a digital photographing apparatus wherein if a specific condition is met, then a synthesized image is generated and when the condition is not met, the synthesized connecting the depth information with the first image and the second image, store the first image, the second image, and the depth information in one file using a specified format, and provide a refocus function when a request is received and when the properties of the depth information meet a second specified condition, skip the storing of the depth information in connection with the first image and the second image. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697